DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            MICHAEL WILLIAMS,
                                Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                 No. 4D18-2867

                             [December 6, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence Michael
Mirman, Judge; L.T. Case No. 2013-CF-000931-B.

   Michael E. Williams, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE,

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.